I concur in judgment only because the majority opinion has unnecessarily identified the proper names of the trial judge and magistrate involved below in contravention of this Court's time-honored practice and Loc.App. Rule 22(C) of this Court which states that:
  "Opinions of the Court will not identify or make reference by proper name to the trial judge, magistrate * * * unless such reference is essential to clarify or explain the role of such person in the course of said proceedings." (Eff. July 25, 2000).
See concurring opinions of Judges Patton and Spellacy in Julia Miller v.Gary O. Miller (Aug. 17, 2000), Cuyahoga App. Nos. 75622/23 and authorities cited therein.